Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Demarcus M. Brown appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the rea*775soning of the district court. See Brown v. Edmonds, No. CA-03-132-7 (W.D.Va. filed Feb. 25, 2003 & entered Feb. 26, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.